Citation Nr: 0211065	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1955.  

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to special monthly 
pension based on the need for regular aid and attendance or 
on account of being housebound.  

In an October 2000 VA examination report, a VA physician 
indicated that the  veteran had significant pain from an old 
vertebral fracture, which the examiner specifically 
attributed to service.  The record shows that service-
connection is in effect for lumbosacral strain with 
associated sciatic neuritis by history, and the disability is 
rated zero percent.  The Board finds that the VA physician's 
observation raises claims of service connection for 
additional low back disability (i.e., residuals of a 
vertebral fracture) and an increased (compensable) rating for 
the veteran's lumbosacral strain with associated sciatic 
neuritis by history.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's disabilities render him unable to adequately 
attend to the needs of daily living without the regular 
assistance of another person. 


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1502(b) and (c) (West 1991); 38 
C.F.R. §§ 3.351, 3.352 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Background.  During the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
veteran has not identified any records which are not in the 
claims folder.  The July 1999 RO decision, November 1999 
Statement of the Case, and a February 2002 Supplemental 
Statement of the Case, informed the veteran of the evidence 
needed to support his claim.  The veteran has been afforded 
two VA examination to determine if he had difficulty with the 
activities of daily living or was confined to his home. 

Regarding the duty to notify, communications from the RO to 
the veteran, including the February 2002 Supplemental 
Statement of the Case, kept him apprised of what he must show 
to prevail in his claim and of what evidence the RO has 
received.  The communications have provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  No further 
assistance to the veteran is required .  38 U.S.C.A §§  5102, 
5103. 

Factual Background.  The veteran filed a claim for non-
service connected pension with aid and attendance and 
housebound benefits in April 1999.  

The veteran was afforded a VA Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance in 
April 1999.  He was accompanied to the examination by a 
friend.  History obtained at that time included a coronary 
artery bypass graft in September 1998, an implant of a 
defibrillator in October 1998, congestive heart failure and 
high blood pressure.  The veteran complained of shortness of 
breath with exertion, and it was noted he had dizziness and 
visual loss in the left eye.  

Examination revealed the veteran's  state of nutrition, 
posture and appearance were good.  The upper extremities 
revealed good range of motion and grip with no atrophy.  It 
was noted the veteran was able to feed and shave himself, 
could button his clothing, and that he took care of most of 
his own needs.  There was no atrophy or contracture of the 
lower extremities.  He had good range of motion and good 
weight bearing.  The veteran's balance was noted to be 
unstable.  Examination of the spine, trunk and neck was 
reported as "good".  

The veteran had no memory loss, but some dizziness since his 
coronary artery bypass graft was noted.  It was further 
reported that he could travel beyond his own premises.  For 
example, he had been to the VA two times that week.  He 
occasionally went for drives with family members.  He said 
that, on a typical day, he lounged around the house because 
he fatigued easily.  

The examiner noted that the veteran was able to walk one 
block without assistance.  He occasionally used a wheelchair 
for long distances.  The VA examiner checked that the veteran 
required the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.  

The veteran submitted a letter from his private physician 
dated in May 1999.  The physician wrote the following in 
regards to the veteran's current level of functioning:

At this time, (the veteran) remains 
symptomatic from his ischemic 
cardiomyopathy.  He has class III 
symptoms of heart failure with dyspnea 
and fatigue.  In addition, the presence 
of the ICD precludes (the veteran) from 
driving as outlined by Texas State Law.  
Based on the veteran's physical condition 
and his limitations, I do believe the 
patient is disabled for most types of 
activities, although sedentary work is 
probably reasonable depending on his 
improvement following his ablation which 
is scheduled for May 25, 1999.  

The RO granted non-service connected pension benefits to the 
veteran in a July 1999 rating decision.  The RO denied 
special monthly pension benefits based on the need for aid 
and attendance or on account of being housebound.  The rating 
decision listed the following veteran's disabilities as 
noncompensably disabling: lumbosacral strain with associated 
sciatic neuritis, deviated nasal septum, allergic rhinitis, 
scars of the left knee and shoulder, and sinusitis.  A 60 
percent rating was assigned for coronary artery disease with 
congestive heart failure and coronary artery bypass graft and 
a 30 percent rating was assigned for loss of vision in the 
left eye.  

The RO issued a statement of the case to the veteran in 
November 1999.  The veteran appealed that decision and 
requested a hearing at the RO.  A hearing was scheduled in 
March 2000 but the veteran failed to report for the hearing.  
He has not provided good cause for his failure to appear, nor 
has he requested another hearing.

The veteran submitted a March 2000 letter from a VA nurse in 
the Electrophysiology Service at the Dallas VA.  The nurse 
stated that due to the unpredictability and frequency of 
shocks from his implantable cardioverter defibrillator, it 
was not in the best interest of the veteran to travel to the 
Waco VA at that time.  

A VA examination was conducted in October 2000 to determine 
if the veteran was in need of aid and attendance or was 
housebound.  The examiner recorded that the veteran had been 
driven to the examination by his wife.  He was mentally 
competent and mentally clear.  It was noted that the 
veteran's primary problem was his heart condition; he had a 
history of a myocardial infarction, recurrent cardiac 
arrhythmias and a triple (coronary artery) bypass (surgery).  
He also had been given a cardiac defibrillator.  It was 
further reported that the veteran had been extremely weak 
when he left the hospital in 1998 but had gradually become a 
little stronger.  He had chronic chest pain; the examiner 
noted that the veteran had "pretty severe" heart disease 
and multiple irregular heart rhythms.  He did not drive a car 
because of his mild syncopal episodes.  He could walk in his 
yard, had not fallen and could walk short distances, but then 
he had to stop because of shortness of breath.  He also had 
mild congestive heart failure and an old back injury which 
caused pain.  

The examiner observed the veteran was able to walk and was 
not short of breath.  The physician opined that the veteran 
was not housebound and could perform all of the activities he 
needed to do at home.  It was specifically noted that the 
veteran was able to feed himself and take his own baths, and 
shave himself.  While he depended on his wife, he was able to 
perform these functions..  He was not house limited or 
restricted, but his wife drove him because of his syncopal 
episodes.  

An additional statement of the case was issued to the veteran 
in March 2002 which explained the provisions of the VCAA and 
new regulations.  

Laws and Regulations.  To establish entitlement to special 
monthly pension based on a need for regular aid and 
attendance, it must be shown that the claimant is a patient 
in a nursing home on account of mental or physical incapacity 
or is helpless or blind or so nearly helpless or blind as to 
need the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (2001).  

Thus, there are three alternative criteria that constitute 
helplessness.  Two of the criteria are not applicable to this 
case because the veteran is not legally blind (the veteran 
has vision loss in only one eye), and he is not confined to 
"a nursing home because of mental or physical incapacity,"  
The third criterion directs consideration pursuant to section 
3.352(a), which provides:  

The following will be accorded consideration in 
determining the need for regular aid and 
attendance (§ 3.351(c)(3):  inability of 
claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean 
and presentable; frequent need of adjustment of 
any special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances which 
normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at 
the back etc.); inability of claimant to feed 
himself (herself) through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, 
which requires care or assistance on a regular 
basis to protect the claimant from hazards or 
dangers incident to his or her daily 
environment. . . .  It is not required that all 
of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable 
rating may be made.  The particular personal 
functions which the veteran is unable to 
perform should be considered in connection with 
his or her condition as a whole.  It is only 
necessary that the evidence establish that the 
veteran is so helpless as to need regular aid 
and attendance, not that there be a constant 
need.

38 C.F.R. § 3.352(a) (emphasis added).

In Turco v. Brown, 9 Vet. App. 222, 224-25 (1996), the Court 
noted the 
following:  

First, because the regulation provides that the 
"following" enumerated factors "will be 
accorded consideration," it is mandatory for 
the VA to consider the enumerated factors 
within the regulation.  Second, because the 
regulation provides that "[i]t is not required 
that all of the disabling conditions enumerated 
in this paragraph be found to exist before a 
favorable rating may be made," the logical 
inference to be drawn from this language, 
although not explicitly stated, is that 
eligibility requires at least one of the 
enumerated factors be present.  Third, because 
the regulation provides that "[t]he particular 
personal function which the veteran is unable 
to perform should be considered in connection 
with his or her condition as a whole," the 
logical inference to be drawn from this 
language, again although not explicitly stated, 
is that the "particular personal function" 
refers to the enumerated factors.  Ibid.

In the case of a veteran entitled to pension who does not 
qualify for increased pension based on need of regular aid 
and attendance, an increase in the rate of pension is 
authorized where the veteran has certain additional severe 
disabilities or is permanently housebound.  The requirement 
for this increase in pension will be considered to have been 
met where, in addition to having a single permanent 
disability rated as 100 percent under regular scheduler 
evaluation, without resort to individual unemployability, the 
veteran:

(1)  Has an additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical 
segments or bodily systems, or 

(2)  Is permanently housebound by reason of disability 
or disabilities.  Housebound means substantially 
confined to his dwelling and the immediate premises.

38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(2000).

Analysis.  The VA examiner noted in April 1999 that the 
veteran is able to dress and feed himself and take care of 
most of his needs, and upon both the April 1999 and October 
2000 VA examinations the veteran stated he was able to shave 
himself.  Upon the latter evaluation, the veteran stated that 
he could bath himself and the examiner concluded that, while 
the veteran depended upon his wife, he could perform all of 
these functions.  However, on the April 1999 VA Aid and 
attendance examination report (VA Form 21-527, #32), the 
examiner concluded that the veteran required the daily 
personal health care services of a skilled provider without 
which the veteran would require hospital, nursing home or 
other institutional care.  That examiner indicated that the 
veteran could take care of most (emphasis added) of his 
needs, which implies that he could not take care of all of 
his needs.  Aside from the fact that the veteran is blind in 
one eye, it is apparent that his heart disease is manifested 
by marked limitation of function.  While the May 1999 private 
physician's statement arguably relates to employment rather 
than the issue at hand, given the statement that the veteran 
could perform sedentary work, the physician did state that 
the veteran was disabled from most activities due to his 
history of  myocardial infarction with a postoperative triple 
coronary bypass surgery, Class III congestive heart failure 
and recurrent arrhythmias.  A VA nurse advised in a March 
2000 statement that the veteran should not travel due to the 
unpredictability and frequency of ICD shocks associated with 
his heart disease.  It is also apparent from the above 
medical evidence that the veteran experiences dizziness, 
recurrent syncopal attacks, has intermittent poor balance, 
and uses a wheelchair.

The United States Court of Appeals for Veterans Claims, in 
discussing 38 C.F.R. § 3.352(a), noted (1) it is mandatory 
for VA to consider the enumerated factors within the 
regulation; (2) eligibility requires that at least one of the 
enumerated factors be present; and (3) the "particular 
personal function" refers to the enumerated factors. Turco v. 
Brown, 9 Vet. App. 222 (1996).  The Board finds that the 
evidence is in relative equipoise as to whether the veteran 
is in need of regular aid and attendance of another person.  
After considering the criteria in 38 C.F.R. § 3.352(a) and 
resolving reasonable doubt in favor of the veteran, the Board 
finds that the veteran has demonstrated an inability to 
perform some of the tasks of daily living as outlined in the 
regulation.  Accordingly, entitlement to special month 
pension based on the need of the regular aid and attendance 
is warranted.  As this provides for a greater special monthly 
pension benefit than by reason of being housebound, the 
question of housebound status is moot.
ORDER

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

